Citation Nr: 0011936	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-13 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits, including entitlement to health care 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel





INTRODUCTION

The appellant entered active duty in July 1990 and received a 
discharge under other than honorable conditions in August 
1995.  He had one year, eight months, and twenty-seven days 
of creditable active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 administrative 
decision of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In his December 1996 notice of disagreement, the appellant 
indicated that his disabilities were related to service and 
in his May 1997 VA Form 9, he indicated that he was seeking 
compensation for those disabilities.  In a November 1999 
statement, he indicated that he wanted to the Board to 
consider the issue of eligibility for compensation as well as 
any other VA benefits that he was entitled to receive.  
Although in the December 1996 statement of the case and in 
the February 2000 certification of appeal the RO listed the 
issue as entitlement to health care benefits under 38 C.F.R. 
§ 3.360, the Board finds that the issue is as stated on the 
title page.  As explained below, the appellant is not 
prejudiced by the Board adjudicating the claim to include all 
VA benefits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


FINDINGS OF FACT

1.  The appellant was awarded a bad conduct discharge by 
sentence of a general court martial based on pleas and 
findings of guilty to charges of desertion and larceny of 
government property.  

2.  There is no competent evidence that the appellant was 
insane at the time of the offenses for which he was tried by 
general court martial and awarded a sentence that included a 
bad conduct discharge. 



CONCLUSION OF LAW

The character of the appellant's discharge precludes 
entitlement to VA benefits, including health care benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 1991); 38 C.F.R. §§ 3.12, 
3.354, 3.360 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that on the June 1990 entrance 
examination the appellant's psychiatric evaluation was 
normal.  

On or about June 10, 1991, the appellant absented himself 
from his unit.  He was apprehended on or about February 26, 
1994.  Between about June 10, 1991, and about August 30, 
1993, checks from the United States Government, which totaled 
$25,171, were being directly deposited into the appellant's 
checking account.  On April 1, 1994, the appellant stipulated 
to the following facts:  (1) he absented himself from his 
unit on or about June 10, 1991, without proper authority; (2) 
after he left his unit, he did not intend to return; (3) he 
remained absent until on or about February 26, 1994, when he 
was apprehended; and (4) from on or about June 10, 1991, 
through on or about August 31, 1993, while in desertion 
status, he wrongfully obtained and withheld about $25,171 
that had been directly deposited into his checking account 
and that belonged to the United States Government.  On that 
same day, the appellant offered to plead guilty to desertion 
and larceny of government property provided that the 
convening authority would not approve any sentence in excess 
of 18 months.  Consistent with his please, the appellant was 
found guilty of desertion and stealing $16,000 (larceny of 
government property).  On April 5, 1994, the appellant 
received his sentence: Reduction to Private E-1, forfeiture 
of all pay and allowances, confinement for one year, and a 
bad conduct discharge.  

On May 19, 1994, the appellant underwent a psychiatric 
evaluation.  He reported that he had not had any recent 
neurovegetative symptoms and that he had not felt decidedly 
blue.  He had maintained a sense of purpose and normal 
energy.  There was no definite suicidal ideation and no 
homicidal ideation.  Mental status examination revealed that 
his mood was euthymic and that his affect was appropriate.  
No thought disorder was noted.  The sensorium was clear, and 
cognition was within normal limits.  Psychological testing 
did not reveal any significant depression.  The diagnosis was 
no psychiatric diagnosis.

In June 1994, the appellant underwent phase I of a clinical 
evaluation for Persian Gulf illness.  He reported that he had 
had depression for over 200 weeks.  It was noted that it was 
not documented by evaluation and that there was no diagnosis 
of a psychiatric disorder.

In a June 15, 1994 report, it was noted that the appellant 
had undergone another mental status evaluation.  His 
evaluation consisted of a clinical interview.  He was fully 
oriented and demonstrated no evidence of a thought or mood 
disorder.  He was cooperative and had good eye contact.  He 
denied any suicidal or homicidal ideation.  He was 
psychiatrically cleared for any appropriate action.  The 
impression based on the personal history mental status 
evaluation was that the appellant had the mental capacity to 
understand and participate in proceedings.  There were no 
neuropsychiatric comments.  The diagnosis under Axis I was 
deferred, and there was no diagnosis under Axis II.

A June 17, 1994, general court-martial order indicates that 
the appellant had been charged with violation of Articles 85 
and 121, Uniform Code of Military Justice, that he pleaded 
and was found guilty of both charges and that the sentenced 
adjudged on April 5, 1994, was approved and, except for the 
part of the sentence extending to a bad conduct discharge, 
would be executed.  On July 7, 1994, restoration, clemency 
and parole were denied.  It was noted that one out of the 
three members of the Clemency Board had recommended an 
upgrade to a general discharge.

In August 1994, the appellant underwent a physical 
examination, the purpose of which was phase II of an 
evaluation of Gulf War illness.  He reported that he had 
frequent trouble sleeping and loss of memory or amnesia.  He 
also indicated that he had felt depressed, which he thought 
was related to fatigue.  He also noted that his father had 
health problems, that he had gone absent without leave 
(AWOL), and that he had bad financial problems.  The 
psychiatric evaluation was normal, but depression was 
diagnosed.

In May 1995, the appellant underwent a private psychiatric 
evaluation.  He reported that he was depressed about his 
physical ailments and financial situation.   Mental status 
evaluation revealed that his affect was constrictive and that 
his mood was dysphoric.  His thought processes were cloudy.  
He looked somewhat depressed, but he was anxious.  He was not 
delusional and did not have homicidal ideation.  He did not 
have any hallucinations.  He admitted to suicidal thoughts at 
one time, but he had not made any attempts.  The appellant 
indicated that he could not take it anymore.  His speech was 
productive, and he had a normal tone of voice.  His speech 
was coherent and relevant.  There was circumstantial evidence 
of looseness of associations.  His sensorium was clear.  He 
could give the date and day of the week.  He was oriented to 
time, place and person.  The Axis I diagnoses were major 
depression, recurrent without psychotic features; and rule 
out Gulf War Syndrome.

VA treatment records reflect that in May 1995 the appellant 
complained of depressive feelings.  Mental status evaluation 
revealed no suicidal or homicidal ideation.  His mood was 
depressive, and his affect was constricted.  No psychosis was 
present.  He was oriented times three, and his judgment, 
insight and memory were fair.  A mood disorder that was due 
to possible substance exposure was diagnosed.  The appellant 
was discharged against medical advice.

In a General Court Martial order of July 21, 1995, it was 
noted that in the general court-martial case of the appellant 
the sentence as to a bad conduct discharge, confinement for 
one year, forfeiture of pay and allowances and reduction to 
E-1 had been finally affirmed and that the bad conduct 
discharge would be executed.  It was indicated that the part 
of the sentence extending to confinement had been served.  

On the appellant's DD Form 214, it was noted that the type of 
separation was discharge and that the character of the 
appellant's service was under other than honorable 
conditions.  It was also noted that the narrative reason for 
separation was court-martial, other.

In a May 1997 statement, the appellant noted that he was not 
dishonorably discharged.

Legal Criteria

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.12 (1999).  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a) (1999).

A discharge or release under one of the conditions specified 
in 38 C.F.R. § 3.12(c) (1999) is a bar to eligibility to all 
VA benefits unless it is found that the person was insane at 
the time of the committing offense causing such discharge or 
release or unless otherwise specifically provided.  See 38 
U.S.C.A. § 5303(b) (West 1991); 38 C.F.R. § 3.12(b) (1999).  

Benefits are not payable where the former service member was 
discharged or released under one of the following conditions: 
(1) As a conscientious objector who refused to perform 
military  duty, wear the uniform, or comply with lawful order 
of competent military authorities. (2) By reason of the 
sentence of a general court-martial. (3) Resignation by an 
officer for the good of the service. (4) As a deserter. (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release. See Sec. 3.7(b). (6) By reason of a 
discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days.  This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions. (1) Acceptance of an 
undesirable discharge to escape trial by general court-
martial. (2) Mutiny or spying. (3) An offense involving moral 
turpitude.  This includes, generally, conviction of a felony. 
(4) Willful and persistent misconduct. This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and  
meritorious.  (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty. 38 C.F.R. § 3.12(c) (1999).  

Health care and related benefits may not be provided for any 
disability incurred or aggravated during a period of service 
terminated by a bad conduct discharge or when one of the bars 
listed in 38 C.F.R. § 3.12(c) applies.  See 38 C.F.R. § 3.360 
(1999).

When a rating agency is concerned with determining whether an 
appellant was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved and will apply the definition 
in 38 C.F.R. § 3.354(a) (1999).  See 38 C.F.R. § 3.354(b) 
(1999).  An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been grafted upon such basic condition, 
exhibits due to the disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of  society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a) (1999).  Both the existence of the 
insanity and its simultaneous temporal relationship to the 
commission must be established.  Stringham v. Brown, 8 Vet. 
App. 445 (1995).

The burden is on the appellant to show by a preponderance of 
evidence that he or she was insane at the time of the 
committing offense causing such discharge or release.  To do 
so, the appellant must submit competent medical evidence that 
he or she was insane at the time of his or her offense.  Id. 
at 449.

Analysis

As the appellant argues, he did not receive a "dishonorable 
discharge."  The term "dishonorable" in 38 U.S.C. § 101(2) 
can include a bad-conduct discharge.  See Camarena v. Brown, 
6 Vet. App. 565, 567-68 (1994).  The record shows that the 
appellant was awarded a bad conduct discharge by a general 
court martial and that he had been a deserter for almost 
three years, until being apprehended.  Desertion was one of 
the offenses for which he was court-martialed.  In the 
absence of a finding that the appellant was insane at the 
time of his offenses, his bad conduct discharge that was 
awarded by a general court martial and the finding of guilty 
for desertion are a bar not only for the payment of VA 
benefits, but also health care and related benefits.  See 
38 C.F.R. §§ 3.12(c), 3.360.  In this case, there is no 
competent medical evidence that the appellant was insane at 
the time of the offenses.  The appellant underwent several 
psychiatric evaluations subsequent to receiving his sentence, 
none of which provided any competent evidence that he was 
insane at the time of the offenses.  In fact, on the May 19, 
1994, examination, a psychiatric disorder was not diagnosed.  
Also, in a June 15, 1994, report, it was noted was that the 
appellant had the mental capacity to understand and 
participate in proceedings.  A mood disorder was not 
diagnosed until August 1994.  As a matter of law, the Board 
is without authority to grant the benefit sought on appeal.  
Because the claim is without legal merit, the claim for 
entitlement to VA benefits, to include health care benefits, 
is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Should the appellant's discharge be officially upgraded, he 
may reapply for VA benefits. 


Other Considerations

As previously noted, in the December 1996 statement of the 
case and in the February 2000 certification of appeal, the RO 
listed the issue merely as entitlement to health care 
benefits under 38 C.F.R. § 3.360.  However, in his December 
1996 notice of disagreement, the appellant indicated that his 
claim was for "service connected medical problems."  
Furthermore, between his May 1997 VA Form 9 and his November 
1999 statement, the appellant made it clear that he was not 
only seeking entitlement to health care benefits, but also 
entitlement to all VA benefits, including compensation.  The 
December 1996 administrative decision denied eligibility to 
all VA benefits.  While the December 1996 statement of the 
case should have listed the issue as entitlement to all VA 
benefits, the appellant has not suffered any prejudice by the 
Board adjudicating the claim of entitlement to all VA 
benefits because the December 1996 statement of the case was 
adequate for the broader claim.  Specifically, the December 
1996 statement of the case informed him that he was also not 
eligible for payment of any VA benefits because of the bar 
for desertion under 38 C.F.R. § 3.12(c) (1999).  Therefore, 
the appellant was sufficiently informed of the fact that the 
character of his discharge was a bar for eligibility for all 
VA benefits.  See Bernard, 4 Vet. App. at 392-94.


ORDER

The claim for entitlement to VA benefits, to include health 
care benefits, is denied. 



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

